Name: Commission Regulation (EEC) No 2516/84 of 31 August 1984 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 84 Official Journal of the European Communities No L 234/35 COMMISSION REGULATION (EEC) No 2516/84 of 31 August 1984 fixing the aid for soya beans favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjust ­ ments must be carried out, particularly those referred to in Article 3 of Regulation (EEC) No 1978/80 ; Whereas, if the said system is to operate normally, aid should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84.  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas the aid rate applying during the marketing year shall be fixed twice a month in time to be applied from the first and the 1 6th day of each month ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1037/84 (2), and in particular Article 2 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1614/79 , aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas the guide price for soya beans for the 1984/85 marketing year was fixed by Council Regula ­ tion (EEC) No 1035/84 of 31 March 1984 (3) ; Whereas, pursuant to Council Regulation (EEC) No 1724/80 of 30 June 1980 adopting general rules concerning special measures for soya beans harvested in 1980 (4), as last amended by Regulation (EEC) No 2154/84 (*), the world price for soya beans is to be determined on the basis of the most favourable actual purchasing possibility, with the exception of offers and prices which may not be considered as representative of the actual market trend ; whereas acccount is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; Whereas, pursuant to Commission Regulation (EEC) No 1978/80 of 25 July 1980 laying down detailed rules for the application of the special measures for soya beans (6), as last amended by Regulation (EEC) No 2356/84 Q, the world market, price is to be fixed per 100 kilograms and calculated on the basis of the most HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 24,991 ECU per 100 kilograms . (&gt;) OJ No L 190, 28 . 7 . 1979, p. 8 . (2) OJ No L 107, 19 . 4. 1984, p. 46 . 0 OJ No L 107, 19 . 4. 1984, p. 44. (4) OJ No L 170, 3 . 7. 1980, p. 1 . 0 OJ No L 197, 27 . 7. 1984, p. 6 . (6) OJ No L 192, 26 . 7. 1980, p. 25 . n OJ No L 218 , 15 . 8 . 1984, p. 10 . Article 2 This Regulation shall enter into force on 1 September 1984. No L 234/36 Official Journal of the European Communities 1 . 9 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1984. For the Commission Poul DALSAGER Member of the Commission